
	
		III
		109th CONGRESS
		2d Session
		S. RES. 481
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2006
			Mr. Frist (for himself,
			 Mr. Reid, and Mr. Ensign) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Jacob Chic Hecht,
		  former United States Senator for the State of Nevada.
	
	
		Whereas Jacob Chic Hecht served as a special agent in the
			 United States Army Intelligence Corps;
		Whereas Jacob Chic Hecht served the people of Nevada with
			 distinction from 1983 to 1989 in the United States Senate; and
		Whereas Jacob Chic Hecht served as United States
			 Ambassador to the Bahamas from 1989 until 1994: Now, therefore, be it
		
	
		That the Senate has heard with
			 profound sorrow and deep regret the announcement of the death of Jacob Chic
			 Hecht, former member of the United States Senate.
		That the Secretary of the Senate
			 communicate these resolutions to the House of Representatives and transmit an
			 enrolled copy thereof to the family of the deceased.
		That when the Senate adjourns
			 today, it stand adjourned as a further mark of respect to the memory of the
			 Honorable Jacob Chic Hecht.
		
